MEMORANDUM OPINION
                                         No. 04-10-00185-CV

              In the INTEREST OF A.G.P. IV, F.A.P., J.P., and A.C., Minor Children,

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2006-PA-02263
                    Honorable Charles E. Montemayor, Associate Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 6, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           D.T.C. appeals the judgment terminating her parent-child relationship with A.G.P. IV,

F.A.P., J.P., and A.C. and the trial court’s order finding her appellate points frivolous. See TEX.

FAM. CODE ANN. § 263.405(d)(3) (West 2008). Appellant’s court-appointed appellate attorney

filed a motion to withdraw and a brief containing a professional evaluation of the record

demonstrating there are no arguable grounds to be advanced and concluding the appeal is

frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, *4 (Tex. App.—San Antonio May 21,

2003, order) (applying Anders procedure to appeals from orders terminating parental rights),

disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem.
                                                                                 No. 04-10-00185-CV


op.). Appellant was provided a copy of the brief and informed of her right to review the record

and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.–San Antonio, July

23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not file a pro se brief.

       We have reviewed the record and the attorney’s brief, and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX. CIV. PRAC.

& REM. CODE ANN. § 13.003(b) (West 2002);              TEX. FAM. CODE ANN. § 263.405(d)(3).

Accordingly, we hold the trial court did not abuse its discretion in finding the points of appeal to

be frivolous. We grant the motion to withdraw and affirm the trial court’s judgment.


                                                  Steven C. Hilbig, Justice




                                                -2-